    

[insurancepolicy1enfin_image1.gif]


COPY    Page 1 17


Certificate of Insurance for Life Insurance     No. 174 596-00
Commercial Direct Insurance (salary conversion)


Personal data
Policyholder
Charles River Wiga GmbH
Insured party
Dr. Joerg Geller
DOB 09/26/1954
 
 
Term-life insurance according to
Rate III M
 
Amount insured
DM 87,304
Maturity
Upon the death of the insured party, no later than 01/01/2015
Technical commencement *)
01/01/1988
Age at entry
33 years
Term of insurance
27 years
Age at expiry
60 years
Expiration of insurance
01/01/2015
Duration of premium payment
27 years
Expiration of premium payment
01/01/2015
Allocation of profits
Interest-bearing accumulation until the expiration date



Entitlement to benefits
The insured party is irrevocably entitled to benefits, in the event of both
death as well as survival.
In the event of death, the insurance benefit is to be paid to: his wife, Marie
Theres, née Tebartz, if deceased, to his children, Felix, DOB 02/23/1984, and
Meike, DOB 08/18/1985, if deceased, to his parents, if deceased, to the heirs of
the insured party. The aforementioned surviving beneficiaries in the event of
death have an irrevocable claim to the insurance benefits in the event of the
death of the insured person. The entitlement to benefits also applies to the
excess shares.


Continued on page 2






[insurancepolicy1enfin_image1.gif]




Page 2


Certificate of Insurance for Life Insurance     No. 174 596-00


Annual premium
For DM 87,304 primary amount insured
DM 2,400.00
 
DM 2,400.00
 
 
Form of payment
 
Annual
DM 2,400.00
Payable by 01/01 of each year
DM 2,400.00
 
 
Initial premium
 
Amount payable from 01/01/1988 to 12/31/1988
DM 2,400.00
Remaining initial premium
DM 2,400.00



which we will debit from your account.


Subsequent premiums
We will also have the subsequent premiums debited from your account No.:
1012005500
BfG Schweinfurt (Routing No. 79310111).
We will not send premium statements on the individual due dates.


Commencement of insurance coverage
The insurance coverage commences upon receipt of this insurance policy, but not
prior to the technical commencement of insurance. We assume that the initial
premium can be debited from your account by the next debit date, and that the
debit note will not be disputed. Otherwise the insurance coverage would be
rendered invalid retroactively.


Continued on page 3






[insurancepolicy1enfin_image1.gif]
Page 3
Certificate of Insurance for Life Insurance     No. 174 596-00


Additional insurance agreement
The right to choose an annuity is excluded for this agreement.


For the duration of employment, it is irrevocably agreed that a transfer of the
capacity of policyholder and an assignment of rights arising from this agreement
to the insured employee until the date at which the insured employee turns 59,
is excluded, insofar as the premiums have been paid by the policyholder
(employer).


The assignment or lending of the irrevocable entitlement against security is
excluded.


**********
















[insurancepolicy1enfin_image1.gif]
Enclosure
Certificate of Insurance for Life Insurance     No. 174 596-00


Table of cash-in values and premium-free amounts insured


If this insurance is terminated or made premium-free, the following cash-in
values (“RW”) or premium-free amounts insured (“bS”) will result without
consideration for profit credits:


 
Figures in DM
Effective date
RW
bS
01/01/1989
1,618
3,580
01/01/1990
3,746
8,045
01/01/1991
5,944
12,392
01/01/1992
8,212
16,618
01/01/1993
10,550
20,722
01/01/1994
12,959
24,706
01/01/1995
15,443
28,576
01/01/1996
18,004
32,335
01/01/1997
20,647
35,989
01/01/1998
23,373
39,539
01/01/1999
26,187
42,991
01/01/2000
29,090
46,344
01/01/2001
32,087
49,604
01/01/2002
35,180
52,772
01/01/2003
38,369
55,847
01/01/2004
41,660
58,835
01/01/2005
45,058
61,739
01/01/2006
48,572
64,565
01/01/2007
52,212
67,321
01/01/2008
55,989
70,010
01/01/2009
59,912
72,637
01/01/2010
63,993
75,205
01/01/2011
68,245
77,718
01/01/2012
72,681
80,179
01/01/2013
77,321
82,594
01/01/2014
82,187
84,968
01/01/2015
87,304
87,304



When comparing with your payments, please note that only the savings portions of
your premiums are available for the values in the table. This is because your
premium has three components:
–Risk component–
We use this to fund the benefits to which there is a claim upon the death of the
insured party.

–Cost component–
We use this to cover the cost of concluding your insurance and of its continued
maintenance.

–Savings component–
We use this to generate an “actuarial reserve,” which reaches the amount insured
by the expiration of the policy. The level it reaches at a given time is the
basis for the values in the table.









Advisor: 189523 Client: 14
Charles River Germany GmbH & Co. KG
Sandhofer Weg 7
97633 Sulzfeld
VKZ: 2YM Date: 01/26/2012
Page: 1



Reconciliation list Data transfer Employee payments 01/2012


UniCredit Bank-HypoVereinbank
Acct. No. 347156922
Routing No. 79320075
 
 
 
 
 
Pers. No.
Name
Bank
 
Acct. No.
Routing No.
Amount €
Text key
VKZ
 
Payment rates wages/salaries 01/2012
 
 
 
 
 
 
1
Geller Dr. Jörg
Genobank Rhön-Grabfeld
7158130
79069165
12,371.97
53000
3
 
Purpose of use: Wage/salary statement 01/2012
 
[handwritten:]
43,5000
 
 
 
Payment rates capital-forming benefits 01/2012
 
[handwritten:]
[illegible]
 
 
1
USB business acct. Union deposit account
DZ Bank
 
686
50060400
27.00
54002
3
 
Purpose of use: Unt. dep. 4534059301 Policy No. Geller Dr. Jörg  
 
 
 
 
Capital-forming benefit 01/2012
 
 
 
 
 
1
Hannoversche Leben
Deutsche Bank Hannover
 
234005
25070070
1,227.10
510000
3
 
Purpose of use: Geller Dr. Jörg
 
 
 
 
 
 
0000174 596-35 Dr. Jörg Geller
 
 
 
 
 
Number of payment transactions:
3
 
Total sum:
 
13,626.07*
 
 
 
 
 
 
Date file created:
 
 
 












Hanover, dated 2/8/1988
*) Section 1,2 ALB regulates the commencement of insurance coverage
Hannoversche Lebensversicherung a. G.
previously Preußischer Beamten-Verein
[signature]


8741 Sulzfeld
Please turn over


